This is a companion case to the case of Sholtz, et al.,
Plaintiffs in Error, v. State of Florida, ex rel. Ben Hur Life Association, a Corporation, Defendant in Error, case No. 2185, opinion and judgment in which is this day filed. See page 249. *Page 259 
The judgment in this case should be affirmed on authority of the opinion and judgment in that companion case.
It is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.